DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al. (US 2016/0136059) [IDS 2/19/20].
Regarding claims 1-3 and 6-7:  Hecht et al. (US ‘059) discloses dental compositions for crowns [abstract], wherein Example 3 [Ex. 3; 0281, 0287; Table 7] contains Paste A and Paste B, which is mixed at a 1:1 ratio.  Paste A contains 42.5 wt% Zr/Si Nanocluster (aggregated nanoparticles (F1) [0279; Table 1]), 1.0 wt% Aerosil R 711 (fumed silica nanoparticles (F2) [0279; Table 1]), 2.5 wt% SG-YBF100 (ytterbium fluoride powder [0279; Table 1]), 4.0 wt% HDK H-2000 (silane treated fumed silica nanoparticles (F2) [0279; Table 1]), 29.7 wt% GDMA (glyceroldimethacrylate [0279; Table 1]), 19.0 wt% DESMA (urethane methacrylate [0124, 0279; Table 1]), and 1.3 wt% BPO (benzoyl peroxide [0279; Table 1]) [Ex. 3; 0281, 0287; Table 7].  Paste B contains 42.5 wt% Zr/Si Nanocluster, 1.0 wt% Aerosil R 711, 2.5 wt% SG-YBF100, 4.0 wt% HDK H-2000, 29.0 wt% GDMA, 19.0 wt% DESMA, and 2.0 wt% DHEPT (dihydroxy-p-toluidine [0279; Table 1]) {corresponding to 47.5 wt% fillers F1 and F2; 48 wt% resins (GDMA and DESMA); 1.7 wt% initiator (BPO and DHEPT); 2.5 wt% SG-YBF100 (x-ray visible [0157]); and 0 wt% (i.e. not comprising) glass particles} [Ex. 3; 0281, 0287; Table 7].  Hecht et al. (US ‘059) discloses about 30 to about 70 wt% filler F1 (Zr/Si Nanocluster) [0180-0181] and about 1 to about 20 wt% filler F2 (fumed silicas) [0182].  Hecht et al. (US ‘059) discloses photoinitiators [0150-0151].  Hecht et al. (US ‘059) discloses additives [0159] such as dyes [0159-0160] in an amount of about 0.1 wt% [0164-0165].
Hecht et al. (US ‘059) does not disclose Ex. 3 containing 5 to 45 wt% fillers F1 and F2.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].  Additionally, while Ex. 3 does not contain 5 to 45 wt% fillers F1 and F2, one having skill in the art would have found it obvious to have prepared a dental composition containing 5 to 45 wt% fillers F1 and F2, as Hecht et al. (US ‘059) discloses about 30 to about 70 wt% filler F1 (Zr/Si Nanocluster) [0180-0181] and about 1 to about 20 wt% filler F2 (fumed silicas) [0182]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Hecht et al. (US ‘059) does not specifically disclose Ex. 3 containing photoinitiators or about 0.1 wt% of a dye.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included photoinitiators and 0.1 wt% of a dye based on the invention of Hecht et al. (US ‘059), and would have been motivated to do so since Hecht et al. (US ‘059) suggests that the composition can contain photoinitiators [0150-0151] and additives [0159] such as dyes [0159-0160] in an amount of about 0.1 wt% [0164-0165].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The claimed effects and physical properties, i.e. a viscosity of below 150 Pa⸱s at 23 oC and a shear rate of 1s-1 [instant claim 1]; a viscosity of 1 to 100 Pa⸱s at 23 oC and a shear rate of 1s-1 [instant claim 3], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 4:  Hecht et al. (US ‘059) discloses BET of the filler F2 (fumed silicas) of from 50 to about 300 m2/g [0080-0081].
Regarding claim 5:  Hecht et al. (US ‘059) discloses 5-60 wt% (A2) (ex. GDMA) [0133-0134; 0140].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].  
Regarding claims 9-11:  Hecht et al. (US ‘059) discloses curing the composition of Ex. 3 [Ex. 3; 0281, 0287; Table 7]; the cured composition having a flexural strength of 144.4 MPa [0271; Table 8, Ex. 3].   Hecht et al. (US ‘059) discloses crowns [abstract; 0258].
Regarding claim 12:  Hecht et al. (US ‘059) discloses a kit containing the dental composition and a dental cement [0020; 0239, 0241].  Hecht et al. (US ‘059) discloses curing the composition of Ex. 3 [Ex. 3; 0281, 0287; Table 7].   Hecht et al. (US ‘059) discloses crowns [abstract; 0258].  
While Hecht et al. (US ‘059) does not disclose a kit containing 2 different crowns, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 13:  Hecht et al. (US ‘059) discloses a kit containing the dental composition and a dental cement [0020; 0239, 0241].
  Regarding claims 14-15:  Hecht et al. (US ‘059) discloses mixing and extruding the composition with a dual chambered syringe [0244-0245; 0281], placing the composition into a mold, placing the mold on a tooth, partially curing the composition, removing the composition from the tooth without leaving residues of the composition on the tooth, removing the cured composition from the mold, and adhesively fixing the composition onto the tooth [0261-0269].  
While Hecht et al. (US ‘059) does not employ a 3d printer having a vat, under the principles of inherency, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device  [see MPEP 2112.02].
While Hecht et al. (US ‘059) does not specifically disclose curing the composition with light, it would have been obvious to have photocured, as Hecht et al. (US ‘059) discloses light curing with photoinitiators [0150-0151].

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Hecht et al. (US 2016/0136059) discloses Example 3 [Ex. 3; 0281, 0287; Table 7] contains Paste A and Paste B (mixed at a 1:1 ratio), wherein Hecht et al. (US ‘059) discloses about 30 to about 70 wt% filler F1 (Zr/Si Nanocluster) [0180-0181], about 1 to about 20 wt% filler F2 (fumed silicas) [0182], photoinitiators [0150-0151] and additives [0159] such as dyes [0159-0160] in an amount of about 0.1 wt% [0164-0165], and 5-60 wt% (A2) (ex. GDMA) [0133-0134; 0140], Hecht et al. (US ‘059) does not disclose the claimed composition with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767